Detailed Action

1.	This Office Action is responsive to the Amendment filed 05/09/2022.  Claims 1-20  have been cancelled and claims 21-40 have been added as new claims.  Claims 21-40 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Interview Summary

3.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

4.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Kirt L. Iverson (Reg. No. 62,660), on August 01st, 2022.

Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Please amend the claims as below:

Claim 21. (Currently amended) A method comprising:
establishing a real-time media stream between a customer computing system and a communication platform based on a set of communication instructions received from the customer computing system; 
receiving media at the communication platform via a first communication channel between a first client device and the communication platform; 
routing the media received via the first communication channel to a second client device via a second communication channel; [[and]] 
transmitting at least a portion of the media from the communication platform to the customer computing system via the real-time media stream based on the set of communication instructions;
transmitting at least the portion of the media to a third-party service that provides a first service in relation to the at least the portion of the media;
receiving, from the third-party service, a media stream connector for utilizing the first service provided by the third-party service, the media stream connector including a command to initiate real-time media streams for a communication session executed in relation to an application; and 
providing the media stream connector to customers of a cloud-based communication platform via a user interface facilitated by the cloud-based communication platform.  

Claim 28. (Cancelled) (The subject matter is incorporated into claim 21)

Claim 29. (Currently amended) The method of claim [[28]] 21, wherein the third-party service provides output data to a computing system associated with a first account of a cloud-based communication platform, the output data having been generated by the third-party service as a result of a providing of the first service in relation to the at least the portion of the media.  

Claim 30. (Cancelled) (The subject matter is incorporated into claim 21)

Claim 31. (Currently amended) A cloud-based communication platform comprising:
one or more computer-processors;
one or more computer-readable mediums storing instructions that, when executed by the oneAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 17/359,944Dkt: 5082.090US2Filing Date: June 28, 2021Title: REAL-TIME MEDIA STREAMSor more computer-processors, cause the cloud-based communication platform to perform operations comprising:
establishing a real-time media stream between a customer computing system and a communication platform based on a set of communication instructions received from the customer computing system;
receiving media at the communication platform via a first communication channel between a first client device and the communication platform; 
routing the media received via the first communication channel to second client device via a second communication channel; [[and]] 
transmitting at least a portion of the media from the communication platform to the customer computing system via the real-time media stream based on the set of communication instructions;
transmitting at least the portion of the media to a third-party service that provides a first service in relation to the portion of the media;
receiving, from the third-party service, a media stream connector for utilizing the first service provided by the third-party service, the media stream connector including a command to initiate real-time media streams for a communication session executed in relation to an application; and 
providing the media stream connector to customers of a cloud-based communication platform via a user interface facilitated by the cloud-based communication platform.  

Claims 38-39. (Cancelled) (The subject matter is incorporated into claim 31)

Claim 40. (Currently amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer-processors of a cloud-based communication platform, cause the cloud-based communication platform to perform operations comprising: 
establishing a real-time media stream between a customer computing system and a communication platform, based on a set of communication instructions received from the customer computing system; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 17/359,944Dkt: 5082.090US2 Filing Date: June 28, 2021 Title: REAL-TIME MEDIA STREAMS
receiving media at the communication platform via a first communication channel between a first client device and the communication platform;
routing the media received via the first communication channel to second client device via a second communication channel; [[and]]
transmitting at least a portion of the media from the communication platform to the customer computing system via the real-time media stream based on the set of communication instructions;
transmitting at least the portion of the media to a third-party service that provides a first service in relation to the portion of the media;
receiving, from the third-party service, a media stream connector for utilizing the first service provided by the third-party service, the media stream connector including a command to initiate real-time media streams for a communication session executed in relation to an application; and 
providing the media stream connector to customers of a cloud-based communication platform via a user interface facilitated by the cloud-based communication platform.

6.	Claims 21-27, 29, 31-37 and 40 are allowed.


7.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art De Laurentiis (US 10,536,191 B1) teaches an audio system including a first wireless headphone and a second wireless headphone.  The first wireless headphone receives audio data from a mobile device via a first communication channel and transmits the audio data to a second wireless headphone via a second communication channel.  The first wireless headphone may receive data corresponding to setting(s) of the audio system, configure the first wireless headphone according to the setting(s), transmit the data corresponding to the setting(s) to the second wireless headphone via the second communication channel and/or a third communication channel, and receive an indication that the second wireless headphone is configured according to the setting(s) (Abstract).
	Prior Art Jorgovanovic et al. (US 11,153,678 B1) teaches a method including, at a first wireless audio device, a first communication channel with a second wireless audio device, receiving, at the first wireless audio device, audio data corresponding to a user utterance, determining that the audio data includes a wake word, transmitting at least a portion of the audio data from the first wireless audio device to a mobile device via a second communication channel, receiving an indication to establish a third communication channel with a second wireless audio device, and establishing the first communication channel with the second wireless audio device (Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, cloud-based communication platform and non-transitory computer readable medium to perform the steps of: establishing a real-time media stream between a customer computing system and a communication platform based on a set of communication instructions received from the customer computing system; receiving media at the communication platform via a first communication channel between a first client device and the communication platform; routing the media received via the first communication channel to a second client device via a second communication channel; transmitting at least a portion of the media from the communication platform to the customer computing system via the real-time media stream based on the set of communication instructions; transmitting at least the portion of the media to a third-party service that provides a first service in relation to the at least the portion of the media; receiving, from the third-party service, a media stream connector for utilizing the first service provided by the third-party service, the media stream connector including a command to initiate real-time media streams for a communication session executed in relation to an application; and providing the media stream connector to customers of a cloud-based communication platform via a user interface facilitated by the cloud-based communication platform, as set forth in the independent claims 21, 31 and 40.  

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441